Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 1 of 42 PageID #: 3388




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA



      - against -                                No. 2:17-cr-0587 (JMA)

 CHRISTOPHER MCPARTLAND and
 THOMAS J. SPOTA,

                            Defendants.




  SENTENCING MEMORANDUM ON BEHALF OF CHRISTOPHER McPARTLAND




                                          KRANTZ & BERMAN LLP
                                          747 Third Avenue, 32nd Floor
                                          New York, NY 10017
                                          (212) 661-0009

                                          BALLARD SPAHR LLP
                                          1675 Broadway, 19th Floor
                                          New York, NY 10019
                                          (212) 223-0200

                                          Counsel for Mr. McPartland
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 2 of 42 PageID #: 3389




                                               TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii

I.       PRELIMINARY STATEMENT .........................................................................................1

II.      THE APPLICABLE LAW ..................................................................................................3

III.     APPLICATION OF THE SECTION 3553(A) FACTORS .................................................6

         A.        Chris’s History and Characteristics .........................................................................6

                   (i)       Early Years Through College. .....................................................................7

                   (ii)      Law School ................................................................................................10

                   (iii)     Chris’s Career ............................................................................................11

                   (iv)      Chris’s Marriage and His Three Daughters ...............................................14

                   (v)       Chris’s Care for His Mother ......................................................................17

                   (vi)      Chris’s Care for His Father. .......................................................................18

                   (vii)     Chris’s Friends and Extended Family. .......................................................19

         B.        The Nature and Circumstances of the Offense ......................................................21

         C.        The Need for the Sentence Imposed to Reflect the Seriousness of the
                   Offense, to Promote Respect for the Law, and to Provide Just
                   Punishment for the Offense ...................................................................................24

                   (i)       The Collateral Consequences Chris Has Already Endured and
                             Will Forever Endure. .................................................................................25

         D.        The Need to Afford Adequate Deterrence to Criminal Conduct and to
                   Protect the Public from Further Crimes of the Defendant .....................................29

                   (i)       General Deterrence. ...................................................................................29

                   (ii)      Specific Deterrence. ...................................................................................30

         E.        The Kinds of Sentences Available .........................................................................31

         F.        The Need to Avoid Unwarranted Sentencing Disparities ......................................32

         G.        The Global Pandemic, Coupled with Chris’s Medical Condition,
                   Reinforces the Necessity for a Non-Custodial Sentence .......................................33




                                                                  i
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 3 of 42 PageID #: 3390




IV.   ADDITIONAL SENTENCING FACTORS......................................................................36

      A.        The Court Should Not Impose a Fine ....................................................................36

V.    CONCLUSION ..................................................................................................................37




                                                               ii
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 4 of 42 PageID #: 3391




                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)

Cases

Gall v. United States,
   522 U.S. 38 (2007) .................................................................................................................4, 5

Kimbrough v. United States,
   522 U.S. 85 (2007) .....................................................................................................................5

Koon v. United States,
   518 U.S. 81 (1996) ...................................................................................................................36

Nelson v. United States,
   555 U.S. 350 (2009) ...................................................................................................................4

Pepper v. United States,
   562 U.S. 476 (2011) ...................................................................................................................4

United States v. Adelson,
   441 F. Supp. 2d 506 (S.D.N.Y. 2006)........................................................................................6

United States v. Booker,
   543 U.S. 220 (2005) ...............................................................................................................3, 5

United States v. Cavera,
   550 F.3d 180 (2d Cir. 2008)...........................................................................................3, 4, 5, 6

United States v. Cirino,
   No. 19-CR-862 (S.D.N.Y. 2020) ...............................................................................................5

United States v. Collado,
   No. 07-CR-1144, 2008 U.S. Dist. LEXIS 44010 (S.D.N.Y. June 5, 2008)...............................5

United States v. Connolly,
   No. 16-CR-370 (S.D.N.Y. Oct. 24, 2019) ...............................................................................32

United States v. Dorvee,
   616 F.3d 174 (2d Cir. 2010).......................................................................................................4

United States v. Emmenegger,
   329 F. Supp. 2d 416 (S.D.N.Y. 2004)......................................................................................30

United States v. Gaind,
   829 F. Supp. 669 (S.D.N.Y. 1993) ..........................................................................................30



                                                                    iii
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 5 of 42 PageID #: 3392




United States v. Germosen,
   473 F. Supp. 2d 221 (D. Mass. 2007) ......................................................................................30

United States v. Hernandez,
   No. 18-CR-834, 2020 U.S. Dist. LEXIS 58739 (S.D.N.Y. Apr. 2, 2020) ...............................33

United States v. Johnson,
   567 F.3d 40 (2d Cir. 2009).........................................................................................................5

United States v. Nesbeth,
   188 F. Supp. 3d 179 (E.D.N.Y. 2016) .....................................................................................24

United States v. Pena,
   No. 15-CR-551, 2020 U.S. Dist. LEXIS 85431 (S.D.N.Y. May 8, 2020) ...............................34

United States v. Preacely,
   628 F.3d 72 (2d Cir. 2010).........................................................................................................5

United States v. Sawicz,
   No. 08-CR-287, 2020 U.S. Dist. LEXIS 64418 (E.D.N.Y. Apr. 10, 2020) ............................34

United States v. Scparta,
   No. 18-CR-578, 2020 U.S. Dist. LEXIS 68935 (S.D.N.Y. Apr. 19, 2020) .............................34

United States v. Stewart,
   590 F.3d 93 (2d Cir. 2009)...........................................................................................23, 24, 30

United States v. Stone,
   No. 19-CR-18 (D.D.C. Feb. 11, 2020).......................................................................................5

United States v. Thavaraja,
   740 F.3d 253 (2d Cir. 2014).....................................................................................................24

United States v. Ulbricht,
   858 F.3d 71 (2d Cir. 2017).........................................................................................................5




                                                                  iv
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 6 of 42 PageID #: 3393




I.     PRELIMINARY STATEMENT

       This sentencing memorandum is submitted with humility and from our hearts. We have

represented Christopher McPartland (“Chris”) since late 2015 and, in those five years, have

worked closely with him and have come to know him deeply. We have seen firsthand that he is

a kind, honest, warm and decent man, who has shown great grace under the excruciating

uncertainty and pressure that this case has wrought. He has earned our utmost respect, fondness

and admiration. For those reasons, we are deeply pained by his current tragic predicament.

Indeed, this is as heart-breaking a sentencing submission as we have ever been tasked to write.

       This is also an especially challenging sentencing submission because we, as lawyers, have

been fighting against the government’s narrative for five years, and we have believed in our cause.

We have believed in Chris. And we have viewed the government’s proof against him as unreliable,

because it hinged almost entirely on the credibility of one witness – James Hickey – who was the

only trial witness to claim to have observed obstructive conduct on Chris’s part. To us, this seems

too slender and shaky a reed on which to upend and destroy Chris’s life. We say this not to be

defiant in the face of the jury’s verdict, but to be candid with the Court, and to ask it to weigh with

great caution some of the more extreme aspects of Hickey’s trial testimony – particularly those

aspects that were alleged at trial but had not surfaced in four years of government interviews.

       For purposes of sentencing we must of course accept the jury’s verdict and this Court’s

factual findings in its post-trial motions. And we do. But even accepting those facts as true, we

respectfully submit that there are significant mitigating factors here that warrant a non-custodial

sentence for Chris or, in the alternative, a sentence of home confinement, and in either case coupled

with community service. Such a sentence is warranted for four principal reasons:
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 7 of 42 PageID #: 3394




       First, this is Chris’s first and only offense, and his life has otherwise been filled with

good deeds, achievement, love of and devotion to family, hard work and public service. The

letters submitted from family and friends speak of a man of empathy and compassion, and our

own experience powerfully reinforces that view. He has been a devoted father to his three

daughters whom he adores, a devoted husband to his wonderful wife of 29 years, and a devoted

extended family member who has been a rock of care and caretaking to others in times of need.

He had many financial hardships growing up, but was resilient and found a way to pay for his

own education. At this critical moment in his life, that prior hard work, good deeds and acts of

love and kindness should weigh heavily in the sentencing determination, and favor a non-

custodial sentence.

       Second, Chris’s role in the offenses of conviction – even viewed in the light most

favorable to the government – was circumscribed. He did not participate in the assault of

Christopher Loeb. He never lied to the government, or anyone else, about the events that

transpired on that day. He never spoke to the officers (other than James Burke) who had been

involved in the assault. Nor did he, at any point, garner any personal benefit from the offenses.

Rather, his unlawful conduct – as argued by the government – consisted of a handful of

conversations he had with Hickey and Burke, wherein he crossed the line from friend to co-

conspirator, by providing advice that assisted in Burke’s obstruction, and by pushing Hickey to

make sure his officers towed Burke’s party line. This circumscribed role also supports a non-

custodial sentence.

       Third, Chris has already suffered – and will continue to endure forever – devastating

collateral consequences as a result of this case. Starting with his receipt of a target letter in

December 2015, which letter was leaked to the press, continuing through years of investigation




                                                   2
  Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 8 of 42 PageID #: 3395




      and ultimately his conviction in December 2019, on through to his official disbarment this very

      week, Chris has lost almost everything: his reputation; his feeling of self-worth; his job; his

      ability to practice law; his ability to earn a living, and his life savings. Since 2018, he has been

      reduced to working as a sales clerk in a liquor store (the only place he has been able to find

      work), and presently earns $16 per hour. The fallout has been life changing and catastrophic,

      and he has endured this brutal punishment for five years. All that remains are Chris’s deep-

      seated values, the love and support of his family and loyal friends, his faith, and his fervent hope

      for mercy from this Court. These factors also favor a non-custodial sentence.

             Fourth, the global pandemic would make any period of incarceration especially onerous.

      Even if assigned to a BOP Camp facility, Chris would be forced to isolate – essentially in

      solitary confinement – for weeks before being transferred to the Camp. Even after that, he would

      face a grave risk of contracting the coronavirus, since the prisons (even the camp facilities) are

      breeding grounds for spread, particularly with the new strains that are emerging regularly. Given

      his underlying condition of hypertension, such exposure could well be life threatening.

             We respectfully submit that a review of all of these factors weighs heavily in favor of

      leniency for Chris. Accordingly, we urge the Court to impose a sentence of time-served, or, in

      the alternative, a sentence of home confinement, in either case coupled with community service.

      We submit that such a sentence will properly achieve the objectives of federal sentencing, and

      will provide mercy and justice in this tragic case.

II.          THE APPLICABLE LAW

             Sentencing procedure, post United States v. Booker, 543 U.S. 220 (2005), is well settled.

  This Court enjoys “very wide latitude” to determine the appropriate sentence, including having

  the freedom to impose a non-Guidelines sentence where appropriate. United States v. Cavera,




                                                        3
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 9 of 42 PageID #: 3396




550 F.3d 180, 188 (2d Cir. 2008). Individualized justice, the unquestioned aim of the federal

criminal justice system, means the “punishment should fit the offender and not merely the

crime.” Pepper v. United States, 562 U.S. 476, 477 (2011) (internal quotations and citation

omitted).

       The sentencing starting point, as the Court well knows, is a calculation of the defendant’s

advisory Guidelines range.1 Gall v. United States, 552 U.S. 38, 49 (2007). But the Court must

not presume that this range offers a reasonable and appropriate sentence. Nelson v. United

States, 555 U.S. 350, 352 (2009); Cavera, 550 F.3d at 189, 190. The Court must go further. It is

required to consider the several additional sentencing factors laid out in 18 U.S.C. § 3553(a) “to

determine whether a non-Guidelines sentence is warranted.” United States v. Dorvee, 616 F.3d

174, 180 (2d Cir. 2010) (citing Gall v. United States, 552 U.S. 38, 50 (2007)). These factors,

which “provide the sentencing judge with a set of criteria for potential variances,” Dorvee, 616

F.3d at 182, include the following relevant factors in this case:

               (1)     the nature and circumstances of the offenses and the history
                       and characteristics of the defendant;

               (2)     the need for the sentence imposed to reflect the seriousness
                       of the offense, promote respect for the law, and to provide
                       just punishment for the offense;

               (3)     the need to afford adequate deterrence to criminal conduct;
                       and to protect the public from further crimes of the
                       defendant;

               (4)     the kinds of sentences available; and

               (5)     and the need to avoid unwarranted sentencing disparities.



1
        Mr. McPartland’s objections to the U.S. Probation Department’s Presentence Report
(“PSR”), including the recommended Guidelines range contained therein, are set forth in Exhibit
A to this memorandum.



                                                  4
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 10 of 42 PageID #: 3397




See 18 U.S.C. § 3553(a)(1)-(2)(C), (3).

         The Court shall “undertake an individualized assessment based on the facts presented,”

steering toward an informed judgment. Gall, 522 U.S. at 50; United States v. Johnson, 567 F.3d

40, 51 (2d Cir. 2009); Cavera, 550 F.3d at 189. Congress’s “overarching” statutory command to

district courts on due consideration of these sentencing factors is found in the so-called

parsimony clause of 18 U.S.C. § 3553 – that the sentence imposed be “sufficient, but not greater

than necessary” to achieve the statutory goals of sentencing. United States v. Collado, No. 07-

CR-1144, 2008 U.S. Dist. LEXIS 44010, at *9 (S.D.N.Y. June 5, 2008) (citing 18 U.S.C. §

3553(a)(2)).

       The U.S. Department of Justice has addressed the weight to be afforded the Guidelines

calculation recently. In a filing last year, the government addressed the relative role of the

Guidelines calculation in the Court’s determination of an appropriate sentence:

               “[T]he sentencing range . . . as set forth in the Guidelines” is but
               one of those [18 U.S.C. § 3553(a)] factors. As the United States
               Supreme Court has stated, while a sentencing court must “give
               respectful consideration to the Guidelines, it is well-settled that
               Booker permits the court to tailor the sentence in light of other
               statutory concerns as well.” Kimbrough v. United States, 522 U.S.
               85, 101 (2007). In fact, the Supreme Court has stated that a
               sentencing court “may not presume that the Guidelines range is
               reasonable but must make an individual assessment based on the
               facts presented.” Gall v. United States, 522 U.S. 38, 50 (2007).

Gov’t Supp. and Am. Sent. Mem., United States v. Stone, No. 19-CR-18, ECF No. 286 at 3

(D.D.C. Feb. 11, 2020) (emphasis added).

       It thus bears emphasis that this Court has “broad latitude” to impose a non-Guidelines

sentence. United States v. Ulbricht, 858 F.3d 71, 123 (2d Cir. 2017); see also United States v.

Preacely, 628 F.3d 72, 79 (2d Cir. 2010) (“we have held that it is ‘emphatically clear that the

Guidelines are guidelines – that is, they are truly advisory’”) (quoting United States v. Cavera,


                                                  5
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 11 of 42 PageID #: 3398




550 F.3d 180, 189 (2d Cir. 2008)). And it need not find “extraordinary circumstances” to do so.

Cavera at 190. It must, however, consider “the extent of the deviation and ensure that the

justification is sufficiently compelling to support the degree of the variance.” Id. at 189.

III.   APPLICATION OF THE SECTION 3553(A) FACTORS

       Set forth below are the relevant section 3553(a) factors, as they apply here. For the

following reasons, those factors warrant a non-custodial sentence or, in the alternative, a sentence

of home confinement, both coupled with community service.

       A.      Chris’s History and Characteristics

       We start with the history and characteristics of the defendant because, in order to apply

all of the section 3553 factors fairly, the Court must first understand Chris as a person. As Judge

Rakoff has written:

               [S]urely, if ever a man is to receive credit for the good he has done,
               and his immediate misconduct assessed in the context of his
               overall life hitherto, it should be at the moment of his sentencing,
               when his very future hangs in the balance. This elementary
               principle of weighing the good with the bad, which is basic to all
               the great religions, moral philosophies, and systems of justice, was
               plainly part of what Congress had in mind when it directed courts
               to consider, as a necessary factor, “the history and characteristics
               of the defendant.”

United States v. Adelson, 441 F. Supp. 2d 506, 513-14 (S.D.N.Y. 2006).

       We respectfully submit that who Chris is, as a human being, stands in stark contrast to the

shallow caricature the government portrayed at trial. He is a good man who – other than the

events leading to his conviction – has led an honorable and law-abiding life devoted to public

service, education, hard work, faith and family. Chris has chosen to speak to the Court directly

as well, not as to the merits of the case (for obvious reasons), but as to the devastating impact of




                                                  6
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 12 of 42 PageID #: 3399




the case on his life and the life of his family members. We believe that letter is another window

into Chris’s nature.2

               (i)      Early Years Through College

       Chris was born in Queens, New York, on November 26, 1965, to Ronald and Thecla

McPartland. Chris has one brother, Terence, who is four years older.

       Although Chris enjoyed a loving relationship with his mother and her large extended

family, his childhood, teen and college years were not easy ones. There were hardships at

certain junctures, some atypical. We share these with the Court because they were formative

experiences in Chris’s life, and give early evidence of his inherent empathetic and conscientious

nature. They also provide the backdrop to the family life Chris, and his wife Edie, determined to

create for their own three daughters. See Pepper, 562 U.S. at 480 (having the “fullest

information possible concerning the defendant’s life and characteristics” is “[h]ighly relevant – if

not essential – to [the] selection of an appropriate sentence”) (internal quotations and citation

omitted).

       Chris’s father was the only child of hard-working Irish immigrants. His mother, in

contrast, was the twelfth of 14 children born to Hungarian/German parents. Ronald and Thecla

were as different as night and day. Thecla was warm and loving – a reflection of her

rambunctious, happy, childhood surrounded by many loving siblings (as Chris would be

surrounded by many loving aunts, uncles and first cousins in turn). In contrast, Ronald – who

died in 2015 – was harsh, critical, and had an especially contentious relationship with Chris’s




2
       Chris’s letter to the Court is attached hereto as Exhibit B. Letters from members of
Chris’s family and friends are collected at Exhibit C and assembled in alphabetical order.



                                                  7
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 13 of 42 PageID #: 3400




older brother, Terence. That strained relationship put a cloud over the McPartland family for

years.

         Ronald had a career in the auto industry,3 but as his career suffered many setbacks, he

turned increasingly to alcohol. His drinking problems exacerbated an already difficult situation.

Thecla, who is still alive, always provided warmth, love and good humor to her sons, and Chris’s

relationship with her was the most formative one in his young life. She, and her large family,

supplied the affection and support vital to building confidence in Chris, in the face of his father’s

harshness and frequent criticisms. Chris was (and is) especially close with his mother.

         Ronald’s relationship with his first born and more free-spirited son, Terence, was

especially strained and created much tension in the family home. Terence enrolled at

Georgetown University in 1979 but dropped out in his junior year, joining an ashram in

Claymont, West Virginia, associated with a late Russian philosopher. As far as Terence’s

parents and younger brother were concerned, the ashram was a cult; Terence was effectively lost

to them. Although only a teenager at Walt Whitman High School in Huntington, Long Island,

Chris’s parents tasked him with making repeated solo trips to Washington, D.C. to try and find

his brother. Chris’s teenage travels in search of his older brother were frightening and required

him to assume adult responsibilities before he had the maturity to do so. While Chris was

ultimately able to track down Terence, his mission was to no avail. His brother reported that he

“could not leave” the Claymount compound and remained there, estranged from his family, for

several more years.



3
        Chris and his older brother were both born in Queens but in 1966 the family moved to
Detroit, Michigan, where his father worked for the Ford Motor Company and where they would
remain for nine years. The family moved to Long Island in 1975 when Ronald McPartland was
given the opportunity to take over a Ford truck dealership in Huntington.



                                                  8
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 14 of 42 PageID #: 3401




        Terence ultimately did leave Claymont and later married and had children. The painful

estrangement from the McPartland family continued, however, through to the present, leaving

Chris (later in life) as the only caregiver to their parents. Chris has spoken to his brother only

once in the last five years and his three daughters have no relationship with Terence’s two

children.

        Notwithstanding the strain of his brother’s estrangement while he was a teenager, Chris

excelled academically in high school, worked summers in construction at his uncle’s firm, and

participated in a summer exchange program at the Sorbonne, where he studied in French. As his

brother had before him, he applied to and was accepted at Georgetown.

        Ronald lost his job in Chris’s junior year of college, while Chris was on a study abroad

program at Trinity College in Dublin, Ireland. His parents told him that he would need to

support himself as they no longer had the means to do so. This was a devastating and frightening

blow. Chris struggled financially and felt the sting of relative poverty alongside his wealthier

classmates. It was Chris, then barely 20 years of age, who secured a loan so that he could

continue his studies there, a loan that he later repaid in full. His father’s financial situation did

not improve and Chris paid his own way his senior year at Georgetown, through additional loans.

        Chris’s financial and family struggles only ignited his resolve and creativity. Having

worked his freshman and sophomore years at a Georgetown catering company, where he learned

to cook, he launched his own catering company, working 80-hour weeks his senior year, in

addition to carrying a full academic load. While his classmates were enjoying their senior years,

Chris was working non-stop. The business was successful, and Chris was able to pay his college

costs and graduate on time in May 1987, with a dual major in history and French.




                                                   9
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 15 of 42 PageID #: 3402




               (ii)   Law School

       Chris entered Hofstra University’s Maurice A. Deane School of Law in September 1987.

Save for his first year, when he devoted himself exclusively to his studies, Chris worked

throughout law school – as a bilingual tour guide at the United Nations (using his fluency in

French, which he had studied in high school), and as a clerk/paralegal for a Bay Shore solo

practitioner. As with his last two years at Georgetown, Chris paid for his own law school

education (loans were again a major part of the financial equation), graduating in 1990.4

       Chris’s wife, Edie, whom Chris met and started dating while at Georgetown, writes that

his law school graduation was an “incredibly proud moment for his parents and [for her]. He

worked hard as every law school student does. He supported himself through student loans and

part time jobs. Throughout the entire three years his father remained unemployed without a job

and no means to contribute towards the finances of the education. So for Chris, this degree was

extremely special and [a] very personal hard won achievement.” See Ex. C at 35.

       Chris caught the trial bug early in his legal studies, spurred by his participation in a year-

long criminal justice clinic run by Professor Douglas Colbert. Professor Colbert has written a

letter to the Court detailing the impression Chris made on him during that clinic and beyond:

               Mr. McPartland’s work ethic, intelligence, dedication and
               commitment to ethical representation impressed me immediately
               and made him an easy selection to be among the eight students
               chosen. . . . Mr. McPartland excelled as a clinic student . . . . He
               provided the highest level of client representation while gaining
               the admiration and respect of his colleagues, supervising faculty
               and judges. He came to class prepared and ready to challenge
               speakers, including myself, if any of us made what he considered a
               sweeping generalization or an inadequate opposing argument. . . . I
               often follow my former students’ careers, and took great
               satisfaction in seeing Mr. McPartland’s promotion and rise within

4
      It was not until November 2017, a month after return of the indictment in this case, that
Mr. McPartland made his last student loan payment.



                                                 10
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 16 of 42 PageID #: 3403




               the Suffolk DA’s Office. I had heard from defense-minded
               colleagues that Chris was a tough but fair prosecutor, someone
               who demonstrated compassion and open-mindedness when
               appropriate but who certainly knew his way around the courtroom
               and could obtain the conviction and lengthy sentence when
               warranted.

Id. at 3.

        Edie recalls the highlight from that clinic – Chris’s successful defense of a homeless man,

who had been prosecuted for trespassing when he sought refuge, on a freezing cold winter night,

in an abandoned building in Long Beach:

               He successfully developed a defense strategy for the defendant that
               actually caught the attention of the New York Times, Newsday and
               the Associated Press on the plight of homelessness in Long Beach
               at that time and the District Attorney requested . . . the case be
               dropped. I personally remember Chris putting himself outside in
               the extreme cold temperatures to experience the peril this man
               experienced, looking for the defendant in abandon[ed] buildings,
               under road underpasses, along the beach so he could interview him
               and help prepare his defense. I remember his hours of research,
               writing, preparing a challeng[ing] argument against trespassing
               into an abandon[ed] building when there was no other shelter to
               seek for the man’s survival. This is an example of my husband’s
               sense of fairness, empathy and drive for justice.

Id. at 35.

        As a Suffolk County resident and given his passion for trial work, Chris coveted one job

more than any other on graduating in 1990 – becoming an Assistant District Attorney in the

County. He applied, was hired and, after a six-month budget freeze was lifted, was sworn in

under James M. Catterson on August 16, 1991.

               (iii)   Chris’s Career

        Chris spent 27 years in the Suffolk County District Attorney’s Office (“SCDAO”), rising

steadily through the ranks under two District Attorneys to a role as one of the Office’s three

Division Chiefs. He resigned in 2017, because of this case. In his final position, as the Division



                                                11
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 17 of 42 PageID #: 3404




Chief of Investigations from 2010 to 2017, Chris supervised over 30 Assistant District Attorneys

assigned to the Narcotics, Special Investigations and Government Corruption Bureaus.

       While the government’s case at trial suggested that Chris ascended through the ranks as a

result of his relationships with Tom Spota and Burke, and that his working hours were devoted to

nothing other than the protection of Burke, the reality belies this cartoonish impression. Chris

earned every promotion he was awarded in the office (including several in the ten plus years he

worked there under District Attorney Catterson) through hard work and a 24/7 level of devotion

to his job. Emily Constant writes that she “can unequivocally represent to Your Honor that Chris

was the hardest working prosecutor I met in my 38 year career.” Id. at 7. He earned every

promotion he received by developing valuable expertise in the challenging and complex area of

wiretaps. Chris found a natural calling in this specialty, where excellent writing skills,

intelligence, tenacity and focus were essentials. This subject matter expertise in a critically

valuable law enforcement area made Chris essential in turn. Ms. Constant further writes that he

“developed a state-wide reputation as an expert in electronic surveillance, organized crime

enterprises and long-term investigations.” Id. at 6. Indeed, Mr. Spota, whose close friend Chris

had prosecuted in the Catterson era, and was of a different political party than was Chris, kept

Chris upon coming into office. Mr. Spota came to appreciate Chris’s work, and promoted him

repeatedly.

       Edward Heilig, a former colleague of Chris’s in the SCDAO, has written the Court the

following:

               The man I met was an intelligent, caring and thoughtful prosecutor
               who, through hard work and discipline, elevated himself within the
               D.A.’s Office. Chris became very knowledgeable in wiretap
               investigations and conducted many successful prosecutions of
               members of organized crime and gangs. All of this good work was
               done under the highest ethical and professional standards,



                                                 12
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 18 of 42 PageID #: 3405




               something that Mr. McPartland demanded from all who worked on
               an investigation with him, including police detectives and fellow
               prosecutors.

Id. at 20.

        Recognizing Chris’s reputation for mastery of wiretap laws, and the quality of his work,

the United States Attorney’s Office, Eastern District of New York (“EDNY”) cross-designated

him as a “Special Assistant U.S. Attorney” in numerous organized crime investigations in

Suffolk County. As a result, Chris was front and center in many of the SCDAO’s most

successful partnerships with the EDNY, resulting, for example, in the successful prosecutions of

over a dozen high ranking members of the Lucchese, Colombo, Bonanno and Gambino crime

families. In January 2011, he was awarded a commendation for these efforts from then-FBI

Director Robert S. Mueller III. Ex. D.

        It is more than tragic that Chris was ultimately prosecuted by the very office with which

he previously enjoyed such a meaningful and successful relationship. Indeed, it is a measure of

the depth of Chris’s prior relationship with that office that a former Chief of the Long Island

Division has written a sentencing letter on Chris’s behalf. George Stamboulidis, a former federal

prosecutor and well-regarded Chief of that Division, has known Chris for over 25 years in his

capacities as an Assistant United States Attorney, as a monitor for the Town of Brookhaven and,

later, as a defense lawyer. He writes the Court attesting to Chris’s “character as a professional,

ethical, dedicated and effective prosecutor.” Ex. C at 60. Mr. Stamboulidis describes him as “a

person who has earned the respect of many based on his long career and positive contributions to

the community.” Id. This letter speaks volumes about the high regard in which Chris was held

by the most esteemed members of the bar.




                                                13
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 19 of 42 PageID #: 3406




       In 2013, the New York State District Attorneys Association bestowed on Chris its highest

award, named after former Manhattan District Attorney Robert M. Morgenthau, and given

annually to the state prosecutor who, befitting Mr. Morgenthau, demonstrated exemplary

dedication and professionalism. As his body language accepting the first annual “Thomas J.

Spota Prosecutor of the Year” award suggested (the Court may recall the video introduced at

trial), Chris does not enjoy the spotlight and has little need for plaques and accolades. But that

prestigious award was meaningful to him – it is named after one of Chris’s heroes, given to him

at a ceremony in Mr. Morgenthau’s presence and where then-Attorney General of the United

States, Eric Holder, spoke to the assembled crowd and recognized Chris’s contributions.

       We expect the Court will appreciate the excruciating position in which Chris finds

himself – a career prosecutor, who was devoted to his work and took pride in his deserved

reputation for fair mindedness, will stand before Your Honor at sentencing as a disbarred lawyer

and for felony offenses. It is a devastating collapse and fall from grace for someone who took

such great pride in his work and who genuinely loved his chosen profession.

               (iv)    Chris’s Marriage and His Three Daughters

       Chris and Edie began dating in 1984 while undergraduates at Georgetown. They married

in 1992. They have lived in the close-knit community of Northport, Long Island, since 1996 and

in the same modest family home there since 2003. Edie has a nursing degree from Georgetown

and has been working with the Suffolk County Visiting Nurse Service and Hospice of Suffolk

since 1999, first as a visiting nurse and for the last several years as the Staff Development

Coordinator.

       Thanks to his wife, Chris now has seven siblings, practically speaking, in the form of his

seven sisters-in-law and brothers-in-law, and thirteen adored nieces and nephews. The Court




                                                 14
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 20 of 42 PageID #: 3407




will find at Exhibit C several letters from the Fensters, a large and close-knit family; those letters

describe an unusually tight-knit family and the central role Chris has played in it. For example,

the Fensters credit Chris with tenaciously and tirelessly assisting the family patriarch, Edie’s

father, when he was diagnosed with stage IV lung cancer. See Ex. C at 13. It was Chris whom

they credit with leading their father to a clinical trial at Johns Hopkins, which gave him nearly

two additional years with his family.

       The McPartlands’ nearly 30-year-old marriage is a strong one. Just as Chris was by his

wife’s side every step of the way through her battle with breast cancer (during some of the

critical times underlying this case), she has been by his side every step of the way through the

federal investigation, prosecution and conviction. The last five years have been extremely

difficult ones, but it is a testament to both McPartlands and their love that their bond has

strengthened, not frayed.

       The McPartlands have raised their three daughters in Northport – Deirdre (24 years old)

Bridget (22) and Aileen (17) – where all five have been active contributing members of the

community.5 All are currently living at home due to the circumstances wrought by the global

pandemic. Chris and Edie are both devout Catholics, and have always been active in their local

church in Northport, as the letters submitted from their priest, Father Peter Garry, and fellow

parishioners attest. See id. at 15, 17, 26, 52, 54, 63 (letters from Father Peter Garry and fellow



5
        While community involvement is a thread through many of the letters, we call the
Court’s specific attention to a letter from Dave Scott. Ex. C at 57. Mr. Scott is a Northport
social studies teacher and school district leader. He knows Mr. McPartland extremely well from
their work together over many years and through three different community initiatives. He does
not describe token volunteer opportunities here or there, but rather meaningful “roll up your
sleeves” engagement. Id. Mr. Scott’s letter makes quite clear that Mr. McPartland’s
commitment to his community has been real, involving a considerable investment of time and
energy.



                                                 15
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 21 of 42 PageID #: 3408




parishioners Fritz Garreeht, Mary Kelly, Christopher Sarisky, Jeremy Scileppi and Brian

Trodden).

       Their oldest daughter Deirdre was scheduled to graduate from a six-year doctorate

program in physical therapy at Quinnipiac College this spring, but had a delayed, virtual

graduation in September of 2020. Her ability to take her board exams and begin full time

employment have also been delayed for reasons relating to the pandemic. In December of 2020,

she was married, and she and her husband reside with the McPartlands in Northport.

       Middle daughter Bridget graduated from Pace University in May 2020 with a finance

degree. She was scheduled to start work at a Manhattan-based financial firm in September, but

that offer was withdrawn on account of pandemic-driven budget cuts. She now works for a

national beverage company.

       Youngest daughter Aileen is a senior at Northport High School. She will attend Catholic

University in Washington, D.C. on a substantial scholarship next year.

       All three daughters are athletes and their involvement in a local volleyball travel club

largely defined their respective teenage years, and those of their parents. As the Court will read

in letters from Philip Opinante, Marianne Healy and others, Chris is a devoted and supportive

father to each of his daughters. See id. at 18, 45. For roughly the last decade, he has spent

virtually every weekend from November to April on the road traveling with one daughter or

another to volleyball tournaments. Catholic University recruited his youngest daughter Aileen

and she will be playing volleyball there next year on a partial scholarship. Edie writes that

“[t]his became his pride and joy to spend this time with [his daughters] at practices and on the

road. Our girls have a very deep bond with Chris . . . Chris knew this was time he would never

get back and didn’t want to miss any of it.” Id. at 36.




                                                16
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 22 of 42 PageID #: 3409




       As noted above, Chris’s own experiences as a child and adult shaped the father he

resolved to be, and indeed is, for his own girls. Where his father was critical, he is supportive;

where his father was distant, he is close, warm and nurturing. Edie, in her letter to the Court,

speaks in detail to the close relationships her husband enjoys with his daughters, forged not only

through their “volleyball decade” but in the early years, on weekends alone with their father,

when Mrs. McPartland worked 12-hour shifts so that she could be home with her daughters

during the week:

               He didn’t stay home and sit them in front of the TV and wait for
               mommy to get home. He would take them to museums such as the
               Guggenheim, American Museum of [Natural] History, The
               Metropolitan Museum of Art, Long Island Children’s Museum,
               Duck’s [b]aseball games, and the [a]quariums. . . . I would hold
               my breath until I got home to find everyone safe and sound and
               hear all the fun they had that day. Chris wanted to impart his sense
               of curiosity, imagination, and experiences with art and history to
               our girls.

Id.

               (v)     Chris’s Care for His Mother

       In addition to caring for his wife and three daughters, Chris is a devoted son to his 85-

year-old mother. Thecla lives in the same Huntington, Long Island, home in which Chris grew

up, and her social life is intertwined weekly with the McPartlands, or at least was before the

pandemic. In addition to caring for her physical and mental well-being on a weekly basis, Chris

handles all his mother’s financial matters. She is devoted in turn to Chris, her daughter-in-law

and her three granddaughters.

       Thecla McPartland’s life has not been an easy one, given her husband’s alcoholism and

severe medical problems, but through it all, her one rock has been her son, Chris. The last few

years have therefore been especially painful for her, and have taken a physical toll. Any




                                                 17
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 23 of 42 PageID #: 3410




prolonged separation from Chris will be excruciating for his mother, and may well be more than

she can withstand. Edie writes that he “is all she has (along with myself and her

granddaughters). Her other son . . . has never returned.” Id. at 37.

               (vi)    Chris’s Care for His Father

       Chris and his mother were also left to care for Ronald over the last 20 plus years of his

life, while he reeled from one medical crisis to another, his alcoholism worsened and his

personality became even more difficult. In 1991, just after Chris’s graduation from law school,

Ronald, unemployed, was diagnosed with cancer of the larynx. His larynx was surgically

removed and replaced with a so-called TEP device, a surgically-created connection between the

trachea and esophagus. From 1991 until his death in 2015, Ronald lived in medical procedure

hell, including undergoing 12 different surgeries. It was Chris who primarily cared for him in

those very difficult years and who managed the difficult economics of his father’s situation,

negotiating payment plans with hospitals and the like. His neighbor and close friend, David

Kelly, writes in his letter to the Court that “Chris’ father battled severe illness for many years and

was in and out of hospitals. Chris was always there, driving his dad in and out of Manhattan to

get him the best medical care possible. Chris did a lot of research and became a real patient

advocate for his dad.” Id. at 24.

       These were very hard years for Chris, who was simultaneously raising a family of his

own and building a career at the SCDAO. His wife, Edie, lived with him through these dark

years, and witnessed first-hand Chris’s grace, tenderness, compassion and selflessness through

very trying circumstances. His ability to put family, love of his mother and forgiveness first, not

descending into bitterness and anger at his at times abusive father and the brother who had




                                                 18
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 24 of 42 PageID #: 3411




abandoned him, define Chris’s character. He did not recoil from his father, though he had many

reasons to do so. He embraced him. Edie writes the following:

               [My father-in-law] started out in his life with a lot of hope and
               promise. He was a smart man, also full of humor and wit. But he
               was also by nature a difficult man, selfish, harsh to his sons and
               wife and over time developed an alcohol problem. He was abusive
               to Chris’ mother and to Chris as well. His brother left the home at
               the age of 18 years old and never returned. Chris was left with the
               brunt of trying to keep his parents together, helping them
               financially. His father developed laryngeal cancer just after Chris
               graduated from law school and just before we married. He was
               unemployed with no medical insurance and had a major operation
               to remove the cancer and was left without a voice box and a stoma
               in his neck to breathe through. . . . This is obviously a very
               disfiguring operation. He was left with extraordinary medical bills
               and again the unemploy[ment]. Despite the years of abuse [from]
               his father, Chris stood by his father and mother [and] helped them
               through the medical and financial crises which consumed years of
               his time. It caused him great emotional distress and sadness which
               to this day he lives with. . . . [B]ecause of Chris’ sense of family
               and deep loyalty and ability to forgive, he never strayed away
               [from] caring for his father and mother. He never will.

Id. at 37.

               (vii)   Chris’s Friends and Extended Family

    Friends have written movingly on Chris’s behalf. His former SCDAO colleague, Robert

Ewald, writes, “I fully understand that the trial presented an image of Chris; but in the scheme of

life, that image was one dimensional.” Id. at 9. Your Honor has letters from his family, friends,

neighbors and former colleagues which speak more eloquently to that character than we ever

could. It is very easy, however, for us to draw broad brushes from those letters, given how

consistent they are in describing certain attributes of Chris, whether the letter be from a young

woman in her mid-20s, a close Georgetown friend, or his wife. The takeaway from the letters is

that Chris is eminently deserving of this Court’s compassion and leniency.

    This is just some of what has been written about Chris:



                                                19
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 25 of 42 PageID #: 3412




              “I know of many other instances of Chris volunteering and helping
               others in need and I am sure that you will hear about many of them
               in other letters. That is what he does – that is who he is.” Id. at 20.

              “No matter what the situation, I’ve always known I could count on
               Chris for help. He is the type of solid, dependable friend everyone
               should be so lucky to have. . . . When our kids were young, I faced
               my share of risk as a police officer in New York City, from many
               years on patrol to being blocks away when the WTC came crashing
               down. Once I got to know Chris, I didn’t worry so much about what
               would happen to my family if something happened to me. I knew
               that Chris would be there for my family if I couldn’t be. . . . I don’t
               know what more one could say in praise of someone other than that.”
               Id. at 23.

              “I only gave him one name [when his brother moved to New York],
               and told him, if anything happens, and you need help, this is the man
               to call.” Id. at 22.

              “If I can be even half as kind, supportive, and upstanding as him, I’ll
               be grateful.” Id. at 31.

              “He would give you the last dollar in this [sic] wallet and not think
               twice about it. . . . He is the rock and foundation for so many, has
               touched the lives of those around him and has so much more to
               give.” Id. at 39.

              “Chris truly lives his life with love in his heart, charity and empathy
               for his fellow man. . . . He is a good man through and through – I
               know it, his family knows it, my family knows it, his children know
               it and his friends know it.” Id. at 35.

              “Chris has always been one of those people to embrace everyone
               and make his home your home.” Id. at 1.

       At this critical moment in his life, Chris deserves great consideration for the good deeds

he has done and the good life he has led. He is a man who has been a rock for his wife, family

and his loved ones for his entire adult life. A man who worked diligently in the same office for

27 years. He is steady as they come, a man who, for the love of his mother and loyalty to family,

cared single-handedly for his father, in very trying conditions, over many years because it was

the right thing to do. He is the individual at any gathering who will seek out the elderly widow



                                                 20
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 26 of 42 PageID #: 3413




for conversation and who will talk to the children as a peer. The individual with the freshman

dorm room everyone gravitated to – whether “geeks, nerds, preps or jocks.” If someone needed

the name of someone to rely on, the name given was Chris McPartland.

       At this tragic and life-changing moment in his life, we ask that the Court take these

qualities and good deeds into consideration in fashioning a just sentence.

       B.      The Nature and Circumstances of the Offense

       The government’s theory of the case, accepted as it must be for purposes of sentencing,

was that Chris engaged in multiple conversations with Burke and Hickey, in which he crossed

the line from friend and confidante of Burke into obstructive conduct, designed to prevent the

prosecution of Burke. We do not minimize the seriousness of this conduct, particularly in light

of Chris’s position in the SCDAO at the time. Nonetheless, it is important at sentencing to

consider the narrow nature of the offense conduct, in assessing culpability and fair punishment.

       Chris is not accused of participating in the Loeb assault or of lying to the government or

anyone else about his knowledge of it. Nor is he accused of directly telling the officers involved

in the assault to lie about it. Detectives Kenneth Bombace and Anthony Leto testified that they

never spoke to Chris about the Loeb assault or its cover-up, were never threatened by Chris or

told by him to lie or otherwise directed by him in any way in connection with the alleged

conspiracy. See Trial Tr. 774:15-775:13, 787:19-22 (Nov. 20, 2019) (testimony of Bombace);

id. at 1296:16-1297:12 (Nov. 25, 2019) (testimony of Leto). In fact, Bombace and Leto both

testified that they were never threatened by Hickey to lie, much less that Hickey ever passed on

any supposed threats from Chris. Id. 788:4-5 (Nov. 19, 2019) (testimony of Bombace), id.

1301:16-24 (Nov. 25, 2019) (testimony of Leto). When the third officer involved, Michael

Malone, testified before the grand jury, he said nothing at all about Chris.




                                                 21
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 27 of 42 PageID #: 3414




       All three officers testified remarkably consistently under oath (whether at trial or, with

respect to Malone, in the grand jury) that it was Burke instead who, in a March 2013 meeting,

guided them in terms of the false account they would share with the Special Prosecutor and

beyond. See id. at 657-61, 783 (Nov. 19, 2019) (testimony of Bombace); 1218-21 (Nov. 21,

2019) (testimony of Leto), 1296:8-15, 1299:4 (Nov. 25, 2019) (testimony of Leto); GJ Tr. 41-

42, 46-48 (Oct. 20, 2015) (testimony of Malone); GJ Tr. at 2-3, 17-18 (Nov. 17, 2015)

(testimony of Malone). Leto, when asked “[w]ho decided the final version of the story,”

responded succinctly: “The chief.” Trial Tr. 1221:3 (Nov. 21, 2019). Hickey testified that in the

case of Leto’s false testimony at the suppression hearing, it was Burke who, again, led Leto into

lies. Id. at 1805:24-1806:1 (Dec. 2, 2019) (noting an October 2013 calendar entry reflecting that

“Anthony Leto was being prepped by Burke on what to say at the trial, pretrial suppression

hearings”); see also Plea Tr. at 14, United States v. Burke, 15-CR-627 (E.D.N.Y. Feb. 26, 2016)

(government asserting that police officers would testify that Burke “had an individual testify

falsely under oath at a hearing in Suffolk County pursuant to a conspiracy to obstruct the

investigation of the incident [i]n December 2012”).

       According to the PSR, “Burke organized and led the activities of other SCPD officers

involved in the incident.” PSR ¶ 40; see also id. ¶¶ 7 (“Burke instilled fear in countless members

of the department because of his reputation as a spiteful, vindictive chief who demanded absolute

and blind loyalty. Those who were not perceived as loyal to him suffered severe consequences,

including loss of preferred assignments and becoming targets of retaliation”); 15 (“Through the

threat of retaliation, Burke implied that failure to abide by this false narrative would result in

negative consequences for anyone who did not do so”); see also Trial Tr. 1560:7-9 (Nov. 26,




                                                  22
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 28 of 42 PageID #: 3415




2019) (testimony of Hickey that the Intelligence Squad detectives “would do anything and

everything that the king, Burke, would ask them to do”).

       Hickey’s testimony likewise described Burke as far and away the principal wrongdoer. It

was Burke who gave to Hickey the job of keeping the detectives in line at various critical points

over the lifetime of the conspiracy, allegedly with the heavy-handed line that he was dependent

on Hickey “to keep him alive.” See id. at 1609, 1620, 1623, 1625, 1632, 1634; 1799-800 (Dec.

2, 2019). It was Burke’s refrain that Hickey allegedly gave to the officers time and time again.

Id. at 1758:24-1759:2 (“I told Malone and Leto the same thing that Chief Burke always said,

which was two questions, two answers. Did you beat him? Did you see anyone beat him? No.

No. Period. The end”). It was Burke who threatened Hickey explicitly. E.g., id. at 1625, 1697

(Nov. 26, 2019); 1715, 1848-49 (Dec. 2, 2019). It was Burke who suggested that Leto testify at

the Loeb suppression hearing and who directed Hickey to tell him so. Id. at 1646, 1649 (Nov.

26, 2019). It was Burke who allegedly prepared Leto for that testimony. Id. at 1805:24-1806:1

(Dec. 2, 2019) (Hickey addressing an October 2013 entry in his calendar reflecting that

“Anthony Leto was being prepped by Burke on what to say at the trial, pretrial suppression

hearings”). It was Burke who selected two SCPD officers for the FBI gang task force to

allegedly surveil comings and goings at the EDNY’s Central Islip office. Id. at 1627:7-20 (Nov.

26, 2019).

       Not only was the offense conduct narrow, but Chris derived no personal benefit or

financial gain from the offenses of conviction. Rather, as described by Hickey, the purpose of

the entire endeavor was to keep Burke out of jail. Id. at 1592:5-7, 1595:3. Thus, this entire

tragic episode, accepting the government’s view of the evidence, was at worst the result of

Chris’s misguided and at times blind loyalty to Burke – a larger than life figure who had a




                                                23
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 29 of 42 PageID #: 3416




special gift for persuading others to protect him. These mitigating factors do not justify engaging

in obstruction, and we do not suggest otherwise. But it should matter in the sentencing calculus

that Chris’s role in the offense was circumscribed, and that he did not act out of greed or self-

interest. See United States v. Stewart, 590 F.3d 93, 140-41 (2d Cir. 2009) (no error in Court’s

consideration of the defendant’s motivation – neither for money nor the use of violence for

political ends – as rationale in part for a non-Guidelines sentence). We respectfully ask the

Court to take these factors into consideration in fashioning a just sentence.

       C.      The Need for the Sentence Imposed to Reflect the Seriousness of the Offense,
               to Promote Respect for the Law, and to Provide Just Punishment for the
               Offense

       While the offenses of conviction are serious, we respectfully submit that a non-custodial

sentence, or a sentence of home confinement, both coupled with community service, would

adequately promote respect for the law and provide just punishment. The principal reason for

this is that the well-known collateral consequences that Chris has already suffered, and will

forever endure (detailed in brutal candor in his letter to the Court), are utterly catastrophic for

him and his family. This is adequate punishment in and of itself, as well as providing a clear and

direct message that the law must be respected or the consequences will be catastrophic. A

sentence of incarceration is simply not necessary to satisfy any statutory goal of sentencing and

would therefore, we respectfully submit, violate the parsimony clause.

       The law in this Circuit is clear that the Court may consider collateral consequences in

determining what is a “just punishment” under the Section 3553 factors. The Second Circuit so

held in United States v. Stewart, wherein the sentencing court took into account the fact that the

offense of conviction meant the end of the defendant’s career:

               [T]he conviction itself “already visits substantial punishment on
               the defendant.” The district court is specifically required by section



                                                  24
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 30 of 42 PageID #: 3417




               3553(a) to consider the “just punishment for the offense.” It is
               difficult to see how a court can properly calibrate a “just
               punishment” if it does not consider the collateral effects of a
               particular sentence. Upon careful review of the record and the
               reasons given by the court, we are convinced that the court did so
               appropriately.

590 F.3d at 141 (citations omitted); accord United States v. Thavaraja, 740 F.3d 253, 262-63 (2d

Cir. 2014) (court may consider collateral consequences at sentencing); United States v. Nesbeth,

188 F. Supp. 3d 179, 187 (E.D.N.Y. 2016) (same). The collateral consequences in this case are

extreme.

               (i)     The Collateral Consequences Chris Has Already Endured and Will
                       Forever Endure

       First, it is plain to anyone who knows the McPartlands that the last five years have been

a living hell owing to the pressure of this case and the brutal treatment he has received in the

press. It started with the leak of his target letter to the press in December 2015, was followed by

repeated leaks to the press for two years pre-indictment, and culminated in his highly publicized

indictment in 2017, and his equally publicized trial and conviction in 2019. See Ex. E (a

selection of news stories published both before and after the indictment). The Court has several

letters speaking to the painful treatment Chris has been subjected to in the press during these five

years, Chris’s own letter included. David Kelly, the McPartlands’ neighbor and close friend,

writes especially movingly about the impact:

               For [Mr. McPartland’s] mom, his wife, and his daughters, seeing
               the news media portrayal of the son, husband, and father they
               know and love is incredibly difficult. They all put on a brave face,
               but I can only imagine what it is like for Aileen to go to school
               every day when everyone reads and sees the news accounts about
               her dad. Northport is a small, tight knit community and Chris is
               well known here.




                                                 25
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 31 of 42 PageID #: 3418




Ex. C at 24. Edie McPartland writes that her husband “has neighbors and friends who know him

well and support him but others in our community shun him.” Id. at 38.

       Second, Chris’s career has been destroyed and his finances devastated. As a result of the

return of the indictment commencing this case, he was forced to resign from the SCDAO in

2017, after 27 years of service to his community. Since that time, he has been unable to find

work in the only profession he has known: practicing law. Indeed, with the Appellate Division,

Second Judicial Department’s decision this week, ordering Chris stricken from the bar, he will

never be able to practice law again. Ex. F. To help support his family, he was relegated to

taking the only job he could find: working as a clerk in a local liquor store for $16 per hour. He

was able to get this job because the owner of the store is an old friend. He has held that job for

the past three years, and works six to seven days a week, under what can only be described as

humiliating circumstances, given that many local customers are well aware of his fall from grace,

and the reasons why he is working as a sales clerk.6

       As the Court well knows, being a lawyer is not just having a job. It is having an identity.

By virtue of the conviction, Chris has been stripped of that identity. The Second Judicial

Department’s decision this week (Ex. F) is brutal in its clarity. To be in the SCDAO for 27 years

and to be forced to resign is not to lose a job, it is to lose a home and a life. These collateral

consequences are perhaps the most devastating penalties that could be imposed on anyone. As

Chris’s close college friend, Matt Brown, has written to the Court: “I have a lot of friends who

went to law school and know hundreds more through my career. I cannot think of anyone who

loved his or her work more . . .” Ex. C at 1. Professor Colbert writes:



6
        Because he could not complete his 30 years of service, Chris’s pension rights were also
significantly reduced.



                                                  26
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 32 of 42 PageID #: 3419




               Mr. McPartland already has lost two of his most cherished life-
               long accomplishments, his otherwise excellent reputation and his
               ability to practice law. . . . I do not live in Suffolk County but am
               told that his case received front-page and headlined coverage in the
               media, which no doubt presented him as the public servant who
               violated the public trust. To someone who has worked 30 years to
               earn colleagues[’] respect within the bar for administering fair and
               equal justice, I cannot begin to measure the loss that follows
               convictions such as these that do great damage to the individual’s
               professional reputation. Nor can I imagine the day-to-day personal
               pain and loss of standing in the community that Mr. McPartland
               sustained when he is portrayed as a criminal in the neighborhood
               where he and his family live and where his children attend school.
               Beyond reputation, Mr. McPartland’s felony conviction likely
               requires that he lose his license to practice law and earn a living to
               support his two children and family. Having worked so hard
               during his years of devoted public service as a prosecuting
               attorney, Mr. McPartland must now begin a public life as a
               convicted felon and probably without his law license.

Id. at 3.

        Chris’s closest high school friend, Christopher Sarisky, writes that “[t]he man has lost his

career. What little economic gain he had from a career as a public servant has been wiped out. . .

. His family has suffered a public humiliation from a very lengthy public proceeding. He has

effectively been serving a sentence from the day this proceeding began.” Id. at 53.

        With the Second Judicial Department’s decision this week, Chris has lost forever the

single most important thing in his life after his family – a 25+ year career he dedicated himself

to, heart and soul. As he explains in his letter to the Court, the knowledge that this son of Irish

immigrants is now moving backwards, after a history of generational advances over the

centuries, is a psychic blow from which he may never recover. See Ex. B.

        Moreover, in terms of financial consequences, Suffolk County in March 2020 sued

Messrs. McPartland, Burke and Spota in New York State Supreme Court (Suffolk County) under

the so-called “faithless servant” doctrine. See County of Suffolk v. James Burke, et al., Index No.




                                                 27
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 33 of 42 PageID #: 3420




604504/2020 (Sup. Ct. Suffolk Cty. 2020). The complaint seeks recovery of “the entire

compensation” paid out by the County to Chris from December 2012 to November 2017, in

addition to punitive damages and attorneys’ fees. See id., NYSCEF Doc. No. 1 at ¶ 93. Having

had no employment these last three years save working as a store clerk, having been a public

servant for 27 years before that, and having a family and elderly mother still to support, Chris is

in no position to hire counsel to defend that action and is representing himself pro se. This

litigation and its potential economic ramifications for his family obviously weigh heavily on

Chris, and cause daily stress and anxiety.

          Chris has no reservoir of savings to deal with any of these financial crises. His entire

professional career has been in the public sector – a job he loved. Indeed, his brother-in-law,

Mike Minsch, observes in his letter to the Court that “Chris is not motivated by money or power.

He has driven a minivan or a Ford wagon for as long as I can remember. He lives in a modest

house in a modest neighborhood on Long Island.” Ex. C at 41. But a career in public service

means that Chris never acquired the wealth that private sector employment might have supplied

him. Ms. Constant writes that she did not hesitate to loan Chris money for legal fees, early on in

the federal investigation, because she knew all too well the challenges Chris and his family were

facing:

                 I saw … his battered mini van and his worn suits. I know first-
                 hand the difficulties of supporting a family on Long Island while
                 working in the public sector, going years without raises, even
                 going backwards because of multiple lag payrolls, while expenses
                 soared.

Ex. C at 7. The little in savings Chris was able to accumulate over his career is now gone. At 55

years of age and with no ability to practice law in the future, his post-sentencing income

prospects are dismal. In short, Chris and his wife – with another daughter still to put through




                                                   28
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 34 of 42 PageID #: 3421




college – are looking at many years of financial challenges ahead of them. David Kelly puts the

impact on his close friend bluntly: “The financial impact has been massive.” Id. at 24.

       There is also the pain that this case has already caused Chris, not only on his own account

but because it resulted in brutal pain for his wife and daughters. Chris writes of “reporters

approaching my daughters, visiting my home at all hours of the day and night and visiting my

place of work. These five years of negative publicity have had a brutal impact on my family

members, who have suffered along with me.” Ex. B at 1. No day was as difficult as the day the

jury returned its verdicts of conviction. Guidance counselors removed Chris’s teenage daughter

Aileen from her classroom to break the news to her privately, searing a memory she will likely

carry all her days. Chris picked up his mother and brought her to his home, where he broke the

news to her in person. He has described that to us as the hardest conversation he has had in his

life. For Aileen, there were other dark days no parent would wish on a child – when a USAO

Investigator showed up at the family home at 6:30 a.m. to serve a grand jury subpoena on her

father, and the day her father had to explain to her that an indictment had been returned against

him and he needed to self-surrender. We know that in sentencing Chris, the Court will give

consideration to the many ways in which Chris and his family have already endured punishments

of various forms, and will forever. We respectfully ask the Court to take these brutal collateral

consequences – described so poignantly in Chris’s own letter – into account in fashioning a just

sentence.

       D.      The Need to Afford Adequate Deterrence to Criminal Conduct and to
               Protect the Public from Further Crimes of the Defendant

               (i)     General Deterrence

       The investigation and prosecution of this case over the past five years has generated

massive publicity in Suffolk County. As the Court knows, Newsday and local television stations



                                                29
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 35 of 42 PageID #: 3422




covered the trial (and significant pretrial developments) on nearly a daily basis. The New York

Times and other metropolitan news outlets also covered the case. There can be little doubt that

the general public is aware of the case, the fact that Chris lost his position in the SCDAO, and

that he was convicted. The general public is necessarily aware that, as a result of this case,

Chris’s lengthy and prominent career in public service came to a premature end, and that his

reputation is in tatters. The general public is also aware, through press coverage, that as a result

of his conviction, he stood to lose his law license, and has been sued to return years’ worth of

salary. The general public will undoubtedly soon learn, through press coverage, of his

disbarment.

       We respectfully submit that the public’s knowledge of these tragic collateral

consequences of conviction will provide adequate general deterrence, i.e., the general public will

plainly get the message that obstruction crimes do not pay, and can lead to personal and

professional ruination. Under these circumstances, a custodial sentence is not required for

purposes of general deterrence.

               (ii)    Specific Deterrence

   Under the unique facts of this case, there is also no need to impose a custodial sentence so as

to achieve specific deterrence, i.e., there is virtually no risk that Chris might engage in additional

criminal conduct in the future. Indeed, there could hardly be more sui generis crimes than the

ones for which Chris has been convicted. Under even the government’s theory of the case, these

offenses were committed from a position of power that Chris no longer holds, for the alleged

benefit of a single individual, Burke, who can no longer be protected from prosecution. These

unique circumstances are simply not capable of repetition, most obviously because Chris has

been stripped of the position which allegedly allowed him to commit those crimes. See Stewart,




                                                  30
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 36 of 42 PageID #: 3423




590 F.3d at 141, 147 (no error in district court’s consideration of probability interpreter would be

unable to continue that career, and lawyer would lose her license, in imposing non-Guidelines

sentences; neither defendant would have the opportunity to repeat the crimes) (remanding for

resentencing on other grounds); United States v. Emmenegger, 329 F. Supp. 2d 416, 428

(S.D.N.Y. 2004) (protecting the public from further crimes is less of a consideration where the

career which gave rise to the crime is over “and [the defendant’s] potential to commit this

particular type of crime has been eliminated”); United States v. Gaind, 829 F. Supp. 669, 671

(S.D.N.Y. 1993) (“the destruction of the defendant’s business has already achieved to a

significant extent some although not all of the objectives otherwise required to be sought through

the sentencing process”). In short, this is plainly not a case in which the Court needs to

incarcerate Chris in order to protect the public or deter future criminal conduct by Chris. See

also United States v. Germosen, 473 F. Supp. 2d 221, 227 (D. Mass. 2007) (“There is a

demonstrable difference in the recidivism rates of real first offenders as compared to other

defendants in Criminal History Category I. Minimal or no prior involvement with the criminal

justice system is a powerful predictor of a reduced likelihood of recidivism”) (citations omitted).

   E. The Kinds of Sentences Available

       There is no legal impediment to imposition of a non-custodial sentence. There are no

mandatory minimums and the Court has the statutory authority to impose on Chris a non-

Guidelines sentence of time served with supervised release of one to five years on felony counts

1, 2 or 3, or to no more than five years of supervised release on misdemeanor count 4. 18 U.S.C.

§ 3561(a), (c)(1), (c)(2); see also PSR ¶ 107; PSR Addendum at 2 (reclassifying count 4 as a

misdemeanor). Discretionary terms of supervised release can include community service and

home confinement during non-working hours. 18 U.S.C. § 3563(b)(12), (b)(19).




                                                31
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 37 of 42 PageID #: 3424




       G.      The Need to Avoid Unwarranted Sentencing Disparities

       A non-custodial sentence or a sentence of home confinement would also avoid

unwarranted sentencing disparities with other participants in this offense.

       The only other defendant sentenced to date is Burke, who was sentenced by Judge

Wexler to 46 months incarceration.7 Obviously, Chris’s culpability is far lower than was

Burke’s. Unlike Chris, it was Burke’s own conduct, i.e., the assault of Loeb, that formed the

very basis of the charged conspiracy. Moreover, unlike Chris, Burke personally benefited from

the cover-up of the assault in that its very purpose was to save his career. Further, it was Burke

who recruited, managed and led his direct subordinates in the course of the conspiracy. Chris is

clearly far less culpable, and he deserves a punishment that is several orders of magnitude lower

than was Burke’s.

       Other direct participants in the assault and other co-conspirators are either awaiting

sentence or were never charged. Bombace, who admitted slapping Loeb in the face and to

pushing him back down on the chair while Burke was assaulting Loeb, and who lied to the

Special Prosecutor, was immunized. Trial Tr. 646, 649 (Nov. 20, 2019), 783 (Nov. 21, 2019);

3500-KB-1. Malone, who admitted he “smack[ed]” or “swat[ted]” Loeb “two or three times”

and urinated into his coffee cup was immunized. GJ Tr. 18, 23, 30-32 (Oct. 20, 2015). Leto,

who admitted he hit Loeb for “maybe around a minute,” grabbing him by the neck and causing

Loeb to scream out in pain, and who perjured himself at the Loeb suppression hearing, will be



7
       According to BOP records and media reports, Burke served only approximately 36
months of that sentence in jail. He was arrested and detained without bail in December 2015 but,
in November 2018, was released to a halfway house to complete his sentence. Burke was
released from BOP custody altogether on April 11, 2019. See BOP Inmate Locator for James
Charles Burke, at https://www.bop.gov/inmateloc/; Nicole Fuller, Former Suffolk Police Chief
James Burke released from federal prison, NEWSDAY (Nov. 26, 2018).



                                                32
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 38 of 42 PageID #: 3425




sentenced as a cooperating witness. See Trial Tr. 1191:12, 1102:14-15, 1210:7-8 (Nov. 21,

2019) (testimony of Leto). And Hickey, who was the point-person tasked by Burke to make sure

that the officers he (Hickey) supervised (Bombace, Leto and Malone) would hold to Burke’s lie

and obstruct justice, will be sentenced as a cooperating witness.8

       In light of the sentence imposed on Burke, the time he actually served in prison, and the

fact that several other participants were immunized or otherwise not charged, a non-custodial

sentence or one of home confinement would be in keeping with section 3553(a)(6)’s requirement

that sentencing disparities be minimized. See generally Sent. Tr. at 87:10-88:6, United States v.

Connolly, No. 16-CR-370 (S.D.N.Y. Oct. 24, 2019) (in giving the defendants non-custodial

sentences, the court disregarded the Guidelines recommendation of imprisonment in part because

the recommendation was “out of line with similarly situated defendants who have committed the

same crime,” none of whom would serve any time in prison).

       H.      The Global Pandemic, Coupled with Chris’s Medical Condition, Reinforces
               the Necessity for a Non-Custodial Sentence

       In determining the appropriate sentence, we respectfully request that the Court factor in

the serious health crisis that COVID-19 poses to the federal prison population. See United States

v. Hernandez, No. 18-CR-834, 2020 U.S. Dist. LEXIS 58739, at *303 (S.D.N.Y. Apr. 2, 2020)

(“The COVID-19 pandemic is extraordinary and unprecedented in modern times in this nation.

It presents a clear and present danger to free society for reasons that need no elaboration.”).

Moreover, the pandemic has resulted in especially harsh conditions of confinement, as inmates

are placed in solitary confinement for weeks of “isolation” to begin their period of incarceration.



8
         Moreover, as per the order of the Court, the government provided defense counsel with a
list of alleged co-conspirators prior to trial. That list included multiple additional individuals
who have never been charged in this case.



                                                 33
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 39 of 42 PageID #: 3426




This level of punishment is unwarranted here, under the extraordinary circumstances in which

we are living.

        As the Court is no doubt aware, a prison is the ideal environment for pandemics to grow

and spread: “[O]vercrowded jail, prison, and immigration detention facilities [ ] force people

together in close quarters without access to proper hygiene or medical care, sometimes living

barracks-style in gyms or other open spaces, breathing the same recycled air for up to 23 hours

per day.” Joint Statement from Elected Prosecutors on COVID-19 and Addressing the Rights

and Needs of Those in Custody (March 25, 2020) (“Joint Statement”), at 1.

        It thus goes without saying that the pandemic has altered the level of punishment that

people experience in federal prisons. It has been widely recognized that once an inmate or staff

at a prison facility tests positive for the virus, it is likely to spread, and spread quickly. That

trend is unnervingly on display throughout the country. Simply stated, since the inception of the

pandemic, the punitive aspect of prison life has grown much harsher, and the risk of serious

illness is ever-present.

        Given the current global health crisis, and consistent with the actions taken at the state

and federal levels in response to COVID-19, a non-custodial sentence is warranted. Chris is a

non-violent, first-time offender and poses no risk to the safety of his community. Moreover,

Chris suffers from high blood pressure, which increases his risk of becoming severely ill from

COVID-19. See PSR ¶ 85 (reflecting information from Mrs. McPartland that her husband

suffers from hypertension and high cholesterol); Center for Disease Control and Prevention

(“CDC”), People with Certain Medical Conditions (Sept. 11, 2020), at

cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html.

More specifically, according to the CDC, hypertension has “been associated with increased




                                                   34
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 40 of 42 PageID #: 3427




illness severity and adverse outcomes” among patients with COVID-19 and, in the context of the

pandemic, courts have granted compassionate release of individuals based on their hypertension,

in combination with other factors.9 Given the operational challenges that the COVID-19 crisis is

presenting for the BOP, it makes little sense to add a first-time, non-violent offender such as

Chris to the current prison population.

       Finally, the Court should also be aware, if it is not already, of one especially onerous

feature of the Bureau of Prisons COVID-19 Modified Operations plan. Federal Bureau of

Prisons, BOP Modified Operations, at bop.gov/coronavirus/covid19_status.jsp. Any new inmate

voluntarily surrendering – even if he has tested negative for the virus and is asymptomatic – is

placed in quarantine for at least 14 days. We have been advised by a BOP expert that, even for

BOP Camp inmates, “quarantine” typically means solitary confinement in the Special Housing

Unit (or “SHU”) and that it usually lasts much longer than 14 days – indeed, has lasted as long as

73 days. According to data being tracked by the Federal Defenders of New York, many courts in

the Eastern and Southern Districts have imposed lesser sentences in light of this unique problem

caused by the pandemic, finding that the impact of COVID-19 is an appropriate factor to

consider under Section 3553. For example, according to that data, in United States v. Cirino,

Judge Rakoff stated in imposing sentence: “[I]t is fair to say that conditions in the prison system


9
        See United States v. Sawicz, No. 08-CR-287, 2020 U.S. Dist. LEXIS 64418, at *2
(E.D.N.Y. Apr. 10, 2020) (granting release where the defendant suffered from hypertension and
was incarcerated at a prison with a “COVID-19 outbreak”); United States v. Pena, No. 15-CR-
551, 2020 U.S. Dist. LEXIS 85431, at *3-4 (S.D.N.Y. May 8, 2020) (granting release where the
sixty-year-old defendant suffered from hypertension and hyperlipdermia, and was incarcerated at
“the most heavily populated BOP facility . . . [with forty-three] confirmed cases of COVID-19”);
United States v. Scparta, No. 18-CR-578, 2020 U.S. Dist. LEXIS 68935, at *9 (S.D.N.Y. Apr.
19, 2020) (granting release where the defendant suffered from hypertension, sleep apnea, high
blood pressure, and high cholesterol and was incarcerated at “the site of one of the worst
outbreaks of COVID-19 in any federal prison”).




                                                35
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 41 of 42 PageID #: 3428




now result in a harshness that is not the norm and that ought to be recognized by the court as a

mitigating factor. In effect, you are serving harder time every day you are in the federal

prisons.” No. 19-CR-323 (S.D.N.Y. 2020). Many other courts are reported a having applied this

reasoning.10

       We respectfully submit that subjecting Chris, a non-violent first time offender, to such

horrendous conditions would be far more punitive a sentence than is necessary to satisfy the

statutory sentencing objectives, particularly under the “parsimony” clause.


VI.    ADDITIONAL SENTENCING FACTORS

       A.      The Court Should Not Impose a Fine

       We ask the Court to impose no fine. Under the advisory guidelines, “[t]he court shall

impose a fine in all cases, except where the defendant establishes that he is unable to pay and is

not likely to become able to pay any fine.” § 5E1.2(a). The circumstances of this case have

already derailed Chris’s life and forced him to deplete most of his savings – it was these very

circumstances upon which the Court appointed counsel for Chris. Indeed, the Probation

Department acknowledges that “[b]ased on [Chris’s] financial profile, he appears unable to pay a




10
        See, e.g., United States v. Hendryx, No. 18-CR-752 (E.D.N.Y. May 20, 2020) (Vitiliano,
J.); United States v. Latney, No. 18-CR-606 (E.D.N.Y. Oct. 5, 2020) (Seybert, J.); United States
v. Bravo-Mendez, No. 18-CR-666 (E.D.N.Y. Aug 28, 2020) (Irizarry, J.); United States v.
Capalbo, No. 02-CR-1237 (S.D.N.Y. May 6, 2020) (Preska, J.); United States v. Rivera, No. 16-
CR-66 (S.D.N.Y. May 11, 2020) (Torres, J.); United States v. Pierson, No. 14-CR-855
(S.D.N.Y. April 30, 2020) (Swain, J.); United States v. Goliszeski, No. 18-CR-522 (S.D.N.Y.
July 2, 2020) (Nathan, J.); United States v. Morgan, No. 19-CR-209 (S.D.N.Y. May 5, 2020)
(Berman, J.); United States v. Garcia, No. 18-CR-31 (S.D.N.Y. July 23, 2020) (Preska, J.);
United States v. Paulino, No. 19-CR-607 (S.D.N.Y. Oct. 21, 2020) (Nathan, J.); United States v.
Gonzalez, No. 19-CR-467 (S.D.N.Y. Oct. 28, 2020) (Castel, J.); United States v. Camacho, No.
19-CR-389 (S.D.N.Y. Nov. 19, 2020) (Nathan, J.); United States v. Stern, No. 20-CR-465
(S.D.N.Y. Nov. 30, 2020) (Nathan, J.).



                                                36
Case 2:17-cr-00587-JMA Document 266 Filed 03/05/21 Page 42 of 42 PageID #: 3429




fine . . .” PSR ¶ 102. Chris’s strained economic situation, we submit, would render any

imposition of a fine “greater than necessary” to achieve statutory sentencing purposes.

VI.    CONCLUSION

       The United States Supreme Court has observed that “[i]t has been uniform and constant

in the federal judicial tradition for the sentencing judge to consider every convicted person as an

individual and every case as a unique study in the human failings that sometimes mitigate,

sometimes magnify, the crime and the punishment to ensue.” Koon v. United States, 518 U.S.

81, 113 (1996). We respectfully submit that given his otherwise unblemished life, the

catastrophic collateral consequences he has already suffered and will continue to endure, the

sentences given and to be given to other defendants, and the unduly harsh conditions of

confinement created by the pandemic, a non-custodial sentence is warranted and appropriate.

We ask the Court to temper justice with mercy and impose such a sentence.


Dated: March 5, 2021                                  Respectfully submitted,



                                                      __________________________
                                                      Larry H. Krantz
                                                      Lisa Cahill
                                                      KRANTZ & BERMAN LLP
                                                      747 Third Avenue, 32nd Floor
                                                      New York, NY 10017
                                                      (212) 661-0009

                                                      Bradley R. Gershel
                                                      BALLARD SPAHR LLP
                                                      1675 Broadway, 19th Floor
                                                      New York, NY 10019
                                                      (212) 223-0200

                                                      Counsel for Mr. McPartland




                                                37
